                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

SVETLANA GITERMAN,                     :

                                       :
            Plaintiff                      CIVIL ACTION NO. 3:16-0402
                                       :
            v.
                                       :        (JUDGE MANNION)
POCONO MEDICAL CENTER,
et al.,                                :

            Defendants                 :

                              MEMORANDUM

      On April 15, 2019, plaintiff filed a motion to strike under Fed.R.Civ.P.

37(c)(1) and to preclude the trial testimony of two of defendant Pocono

Medical Center’s (“PMC”) witnesses, namely, Armit Khatrichettri, PA, and

Candrea Zujus, RN, claiming that they were untimely disclosed. (Doc. 137).

Plaintiff and PMC filed their respective briefs, (Docs. 138 & 139), with

attached exhibits.

      Plaintiff contends that the two witnesses were not disclosed to her until

April 1, 2019 in PMC’s amended trial witness list, after the close of discovery

and afer PMC filed its pretrial memorandum on March 15, 2019. (Doc. 116).

Plaintiff points out that Khatrichettri “was neither listed on PMC’s initial

disclosures nor in [its] interrogatory responses”, and that even though PMC

listed Zujus in its initial disclosures as an “ASL interpreter”, Zujus was not

listed as a witness in PMC’s interrogatory responses. (See Doc. 138, Ex. B).

      On April 11, 2019, counsel for the parties discussed the late disclosure
of the PMC’s two witnesses and plaintiff represents that PMC’s counsel

indicated that he “intended to offer these witnesses to discuss how they

communicated effectively with Ms. Giterman using the Deaf-Talk VRI

computer system during her stay at PMC’s facility.”

      Plaintiff then filed her instant motion seeking to preclude both witnesses

from testifying at trial arguing that since they were disclosed long after the

discovery deadline, since they were not included in PMC’s trial witness list,

and since she did not have the opportunity to depose these witnesses, she

“will be greatly prejudiced by the admission of their testimony after [the]

untimely disclosure.”

      In Crawford v. George & Lynch, Inc., 19 F.Supp.3d 546, 551 (D.Del.

2013), the court discussed a Rule 37(c)(1) motion and explained:

      Federal Rule of Civil Procedure 37(c)(1) provides that, “[i]f a party
      fails to provide information or identify a witness as required by
      Rule 26(a) or (e), the party is not allowed to use that information
      or witness to supply evidence on a motion, at a hearing, or at a
      trial, unless the failure was substantially justified or is harmless.”
      Courts within the Third Circuit evaluate harmlessness and
      substantial justification based on the following factors: (1) the
      importance of the information withheld; (2) the prejudice or
      surprise to the party against whom the evidence is offered; (3) the
      likelihood of disruption of the trial; (4) the possibility of curing the
      prejudice; (5) the explanation for the failure to disclose; and (6)
      the presence of bad faith or willfulness in not disclosing the
      evidence. Konstantopoulos v.Westvaco Corp., 112 F.3d 710, 719
      (3d Cir.1997). “[T]he exclusion of critical evidence is an ‘extreme’
      sanction, not normally to be imposed absent a showing of willful
      deception or ‘flagrant disregard’ of a court order by the proponent
      of the evidence.” Meyers v. Pennypack Woods Home Ownership
      Ass’n, 559 F.2d 894, 905 (3d Cir.1977), rev’d on other grounds,

                                         2
      Goodman v. Lukens Steel Co., 777 F.2d 113 (3d Cir.1985), aff’d,
      482 U.S. 656, 107 S.Ct. 2617, 96 L.Ed.2d 572 (1987). The
      determination of whether to exclude evidence is ultimately
      committed to the discretion of the court. Quinn v. Consol.
      Freightways Corp. of Del., 283 F.3d 572, 576 (3d Cir. 2002).

      “The test of substantial justification is satisfied if ‘there exists a genuine

dispute concerning compliance.’” Crooks v. National Oilwell Varco, L.P., 2013

WL 3481581, *3 (M.D.Pa. June 24, 2013) (citations omitted). “Failure to

comply with Rule 26(a) is harmless ‘if it involves an honest mistake, coupled

with sufficient knowledge by the other party of the material that has not been

produced.” Id. (citation omitted).

      It is not disputed that Khatrichettri and Zujus were not disclosed to

plaintiff as trial witnesses until April 1, 2019 in PMC’s amended witness list.

However, counsel for PMC states that on August 3, 2016, he gave plaintiff’s

counsel all of plaintiff’s PMC medical records and that they identified Zujus

and Khatrichettri as rendering care to plaintiff. PMC also states that the

records show that “Zujus and Khatrichettri made multiple notations in the

record that they were speaking to Plaintiff with the use of a ‘Deaf talk

interpreter’ on a computer.” (Doc. 139, Ex. 1). Thus, PMC states that plaintiff

had sufficient notice of Zujus’ and Khatrichettri’s involvement in this case, and

that it intends to call them to testify at trial to verify the stated entries in

plaintiff’s records.

      Additionally, PMC states that it identified Zujus in its Rule 26 initial


                                         3
disclosure and in its Joint Case Management Plan disclosures, but that it

inadvertently failed to name Khatrichettri in either of its stated filings. PMC

also admits that it inadvertently failed to include Zujus or Khatrichettri in its

Pre-Trial Memorandum. Further, PMC points out that although it did not

identify Zujus and Khatrichettri in its answers to plaintiff’s interrogatories, her

interrogatories did not request the identity of any witness. In any event, PMC

responded to plaintiff’s interrogatories by stating, in relevant part, that “The

medical records reflect that Ms. Giterman was a patient in the PMC

emergency department on March 8, 2014. At that time she was identified as

deaf and communicated effectively with staff via Deaf talk ASL video

interpreter.” As such, PMC seeks to call Zujus and Khatrichettri as witnesses

at trial to verify these notations in plaintiff’s medical records.

      Additionally, PMC states that in its motion for summary judgment it

relied upon the March 8, 2014 chart entries to show that plaintiff was able to

communicate with its staff using a Deaf Talk ASL video interpreter, thus

proving that plaintiff was well aware of these notations made by Zujus and

Khatrichettri.

      When PMC realized its failure to include Zujus and Khatrichettri in its

trial witness list, it sent plaintiff an amended list on April 1, 2019 which

included their names. (Doc. 138-1). At this time, PMC advised plaintiff that it

would not object to allowing plaintiff to depose these two witnesses before


                                        4
trial, but plaintiff failed to do so.

           While PMC failed to comply with the disclosure requirements regarding

these two witnesses, it can hardly be said that plaintiff was not aware of Zujus

and Khatrichettri and the entries in PMC’s medical records indicating that

plaintiff was able to communicate with its staff using a Deaf Talk ASL video

interpreter. Thus, plaintiff had ample notice of the substance of the trial

testimony of Zujus and Khatrichettri. Moreover, plaintiff had the opportunity

to mitigate any prejudice by seeking the court’s permission to depose these

two witnesses after being advised on April 1, 2019, three weeks before trial,

that PMC would not oppose such a request. Indeed, the court would have

granted such a request. Also, the court finds that PMC did not act in bad faith.

           Based on the above facts, the court finds that PMC met its burden of

showing that the effect of its untimely disclosure of Zujus and Khatrichettri as

trial witness was harmless and, thus the court will deny plaintiff’s Rule 37(c)(1)

motion to strike and to preclude their trial testimony.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
Date: April 19, 2019
16-0402-03.wpd




                                          5
